UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 6, 2012 LRI Holdings, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 333-173579 20-5894571 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3011 Armory Drive, Suite 300 Nashville, Tennessee37204 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (615) 885-9056 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. On September 4, 2012, LRI Holdings, Inc. (the “Company”) and its wholly-owned subsidiary, Logan’s Roadhouse, Inc. (“Logan’s”) executed Amendment No. 1 (the “Amendment”) to the Credit Agreement (the “Credit Agreement”) by and among the Company, Logan’s, the several banks and other financial institutions or entities from time to time party thereto, JPMorgan Chase Bank, N.A. and Credit Suisse AG, as co-documentation agents, Credit Suisse AG, as syndication agent and JPMorgan Chase Bank, N.A., as administrative agent.The Amendment: · amends the consolidated leverage covenant such that Logan’s consolidated leverage ratio, calculated as total debt outstanding divided by Adjusted EBITDA, may not be more than 6.00:1.00 for fiscal 2013, 5.50:1.00 for fiscal 2014, 5.25:1.00 for fiscal 2015 and 5.00:1.00 for fiscal 2016; · amends the consolidated interest coverage covenant such that Logan’s consolidated interest coverage ratio, calculated as Adjusted EBITDAR divided by the sum of interest expense and cash rent, may not be less than 1.25:1.00 for fiscal 2013, 1.30:1.00 for fiscal 2014, 1.35:1.00 for fiscal 2015 and 1.40:1.00 for fiscal 2016; and · amends the maximum capital expenditure limit under the Credit Agreement to $35 million for fiscal 2013, $40 million for fiscal 2014, $50 million for fiscal 2015 and $55 million for fiscal 2016. The Amendment is filed as Exhibit 10.1 to this Current Report on Form 8-K and is incorporated herein by reference. The foregoing description of the Amendment is qualified in its entirety by reference to Exhibit 10.1. Item 9.01.Financial Statements and Exhibits. (d) Exhibits 10.1Amendment No. 1, dated as of September 4, 2012, among Logan’s Roadhouse, Inc., LRI Holdings, Inc., JPMorgan Chase Bank, N.A., as Administrative Agent and the lenders a party thereto - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 6, 2012 LRI Holdings, Inc. By: /s/ Amy L. Bertauski Amy L. Bertauski Chief Financial Officer and Treasurer (Duly Authorized Officer) - 3 - EXHIBITINDEX Exhibit Description Amendment No. 1, dated as of September 4, 2012, among Logan’s Roadhouse, Inc., LRI Holdings, Inc., JPMorgan Chase Bank, N.A., as Administrative Agent and the lenders a party thereto - 4 -
